 
 
 

--------------------------------------------------------------------------------

  
                                                                                     
                                             Exhibit 10.2
SHAREHOLDERS’ AGREEMENT
 
THIS SHAREHOLDERS’ AGREEMENT, dated as of March 16, 2014 (this “Agreement”),
among Matthews International Corporation, a Pennsylvania corporation (the
“Company”), each of the shareholders of the Company whose name appears on the
signature pages hereto and any person who becomes a party pursuant to
Section 2.1(b)(i) hereof (each, a “Shareholder” and, collectively, the
“Shareholders”), and David S. Schawk, in his capacity as the Family
Representative (as defined herein).
 
RECITALS
 
A.           Concurrently with the execution and delivery hereof, the Company,
Schawk, Inc., a Delaware corporation (“Schawk”), Moonlight Merger Sub Corp., a
Delaware corporation (“Merger Sub”), and Moonlight Merger Sub LLC, a Delaware
limited liability company (“Merger Sub 2”), are entering into an Agreement and
Plan of Merger and Reorganization (as it may be amended from time to time, the
“Merger Agreement”) pursuant to which, among other things, Merger Sub will be
merged with and into Schawk, followed by a merger of Schawk with and into Merger
Sub 2 (the “Merger”), with Merger Sub 2 continuing as the surviving company and
a wholly owned subsidiary of the Company.
 
B.           Pursuant to and subject to the terms and conditions of the Merger
Agreement, each share of outstanding Class A common stock of Schawk, par value
$0.008 per share (the “Schawk Common Stock”) shall be converted in the Merger
into (i) shares of Class A common stock, par value $1.00 per share, of the
Company (the “Company Common Stock”) and (ii) cash.
 
C.           Pursuant to and subject to the terms and conditions of the Merger
Agreement, in connection with the Merger, the Family Shareholders (as defined
below) are expected to receive shares of Company Common Stock (the shares of
Company Common Stock received by the Family Shareholders in the Merger, the
“Shares”) representing, in the aggregate, approximately 10.1% of the Company’s
outstanding shares, after giving effect to the issuance of such Shares.
 
D.           As a material inducement to the willingness of the Company, Merger
Sub and Merger Sub 2 to enter into the Merger Agreement, the Company has
required that the Family Shareholders enter into this Agreement.
 
NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties and agreements contained in this Agreement, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound, the parties hereby agree as
follows:
 
 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE I
 
BOARD DESIGNATION RIGHT
 
1.1 Composition of the Board of Directors at the Closing.  On or prior to the
date of the Closing, (i) the Company’s board of directors (the “Board”) shall
take all action necessary and appropriate to cause the number of directors
constituting the class whose three year term expires in 2017 (the "2017
Class") on the Board to be increased by one and (ii) the Board shall appoint
effective as of the Closing David A. Schawk as the initial Family Designee to
the Board as a 2017 Class Director.
 
1.2 Continuing Composition of the Board of Directors.
 
(a) Following the Closing, subject to the other provisions of this Section 1.2
and Section 1.3, at each annual or special meeting of the shareholders of the
Company at which the 2017 Class Directors are to be elected to the Board (or, if
the Board ceases to be classified, at any meeting of shareholders of the Company
at which directors are to be elected), the Company will nominate and use its
reasonable best efforts (which shall, subject to Applicable Law, include the
inclusion in any proxy statement prepared, used, delivered or publicly filed by
the Company to solicit the vote of its shareholders in connection with any such
meeting the recommendation of the Board that shareholders of the Company vote in
favor of the slate of directors, including the Family Designee) to cause the
shareholders of the Company to elect to the Board the Family Designee.
 
(b) Upon reasonable prior written notice by the Company, the Family
Representative shall notify the Company of the identity of the proposed Family
Designee in writing together with all information about the proposed Family
Designee as may be reasonably requested by the Board or the Nominating and
Corporate Governance Committee (including, at a minimum, any information
regarding the proposed Family Designee to the extent required by the Company’s
articles of incorporation or applicable securities laws for any other person
nominated for election to the Board).
 
(c) Subject to Section 1.2(b) and Section 1.3, so long as no Family Designation
Right Termination Event has occurred, in the event of the death, disability,
removal or resignation of the Family Director, the Board will promptly appoint
as a replacement Family Director the person designated by the Family
Representative to fill the resulting vacancy, and such individual shall then be
deemed a Family Director for all purposes hereunder; provided, that, for the
avoidance of doubt and notwithstanding anything to the contrary contained
herein, neither the Company nor the Board shall be under any obligation to
appoint any Family Director to the Board in the event of the failure of a Family
Designee to be elected to the Board at any annual or special meeting of the
shareholders of the Company at which such Family Designee stood for election but
was nevertheless not elected.  So long as no Family Designation Right
Termination Event has occurred, the Board will not remove the Family Director
without the prior written consent of the Family Representative, unless the
Family Director is no longer eligible for designation as a member of the Board
pursuant to Section 1.3.
 
1.3 Objection to Family Designee.  Notwithstanding the provisions of this
Article I, the Shareholders (acting through the Family Representative) will not
be entitled to designate any Family Designee (or, for the avoidance of doubt,
any Family Director) to the Board in the event that the Board reasonably
determines that (i) upon advice of outside counsel, the election of such Family
Designee to the Board would cause the Company to not be in compliance with
Applicable Law or the Rules of the NASDAQ Stock Market, (ii) such Family
Designee has been involved in any of the events enumerated in Item 2(d) or (e)
of Schedule 13D under the Exchange Act or Item 401(f) of Regulation S-K or is
subject to any order, decree or judgment of any Governmental Authority
prohibiting service as a director of any public company or (iii) such Family
Designee is not reasonably acceptable (as specified in writing) to the
Board.  In any such case described in clauses (i), (ii) or (iii) of the
immediately preceding sentence, the Shareholders will withdraw the designation
of such proposed Family Designee and, so long as no Family Designation Right
Termination Event has occurred, be permitted to designate a replacement therefor
(which replacement Family Designee will also be subject to the requirements of
this Section 1.3).
 
1.4 Voting Agreement.  Until the expiration of the Extended Restriction Period
(as defined in Section 2.1(c)), each Shareholder agrees to cause each Voting
Security Beneficially Owned by it to be voted (in person or by proxy or through
the execution of one or more written consents if shareholders of the Company are
requested to vote by written consent in lieu of a meeting): (x) in favor of all
those persons nominated to serve as directors of the Company by the Board or the
Nominating and Corporate Governance Committee and (y) with respect to any other
action, proposal or other matter to be voted upon by the shareholders of the
Company, in accordance with the recommendation of the Board.
 
1.5 Termination of Rights.  Immediately upon the occurrence of any Family
Designation Right Termination Event, all obligations of the Company with respect
to any Family Director or Family Designee pursuant to this Article I shall
forever terminate and, unless otherwise requested by the Board (acting by a
majority of the members of the Board excluding the Family Director), the
Shareholders shall cause the Family Director to immediately resign from the
Board.
 
 
 
2

--------------------------------------------------------------------------------

 
 
ARTICLE II
 
TRANSFER RESTRICTIONS
 
2.1 Transfer Restrictions.
 
(a) Other than solely in the case of a Permitted Transfer, no Shareholder shall
Transfer any Voting Securities during the period beginning on the Closing Date
and ending 180 days after the Closing Date (such period, the “Restricted
Period”).
 
(b) “Permitted Transfers”  mean:
 
(i) a Transfer to a Permitted Transferee of the applicable Shareholder, so long
as such Permitted Transferee, in connection with such Transfer, executes a
joinder to this Agreement in form and substance acceptable to the Company in
which such Permitted Transferee agrees to be a “Shareholder” for the purposes of
this Agreement; or
 
(ii) a Transfer solely to tender into a tender or exchange offer commenced by a
third party or by the Company; provided, that with respect to an unsolicited
tender or exchange offer commenced by a third party, such Transfer shall be
permitted only if (A) such tender or exchange offer includes an irrevocable
minimum tender condition of no less than a majority of the then-outstanding
shares of Company Common Stock and (B) as of the expiration of such offer the
Board has affirmatively publicly recommended to the Company’s shareholders that
such shareholders tender into such offer and has not publicly withdrawn or
changed such recommendation.
 
(c) After the expiration or inapplicability of the Restricted Period, until the
earlier of such time as David A. Schawk is no longer a director or senior
executive officer of the Company (other than as a result of (x) termination for
Cause or (y) voluntary termination (other than a voluntary termination for Good
Reason) or the first anniversary of the Closing Date (the “Extended Restriction
Period”), no Core Shareholder shall Transfer any Voting Securities except in a
Permitted Transfer.
 
(d) Without limiting any other provision of this Article II, until the
expiration of the Extended Restriction Period, each Core Shareholder (acting
through the Family Representative) will discuss with the Company its
contemplated plans for the orderly disposition of Voting Securities by such
Shareholder.
 
(e) Any Transfer or attempted Transfer of Voting Securities in violation of this
Section 2.1 shall, to the fullest extent permitted by law, be null and void ab
initio, and the Company shall not, and shall instruct its transfer agent and
other third parties not to, record or recognize any such purported transaction
on the share register of the Company.
 
(f) Any certificates for Shares shall bear a legend or legends (and appropriate
comparable notations or other arrangements will be made with respect to any
uncertificated shares) referencing restrictions on Transfer of such Shares under
this Agreement, which legend shall state in substance:
 
“The securities evidenced by this certificate are subject to restrictions on
transfer set forth in a Shareholders’ Agreement dated as of March 16, 2014,
among the Company and certain other parties thereto (a copy of which is on file
with the Secretary of the Company).”
 
(g) Notwithstanding the foregoing subsection (f), the holder of any
certificate(s) for Shares shall be entitled to receive from the Company new
certificates for a like number of Shares not bearing such legend (or the
elimination or termination of such notations or arrangements) upon the request
of such holder at such time as such restrictions are no longer applicable.
 
 
ARTICLE III
 
REPRESENTATIONS AND WARRANTIES
 
3.1 Representations and Warranties of the Shareholders.  Each Shareholder hereby
represents and warrants to the Company as follows:
 
(a) This Agreement has been duly and validly executed and delivered by the
Shareholder and constitutes a valid and binding agreement of Shareholder
enforceable against Shareholder in accordance with its terms, except for such
transfer restrictions of general applicability as may be provided under the
Securities Act of 1933, as amended, or the “blue sky” Laws of the various states
of the United States, and any restrictions contained in the organizational
documents of the Company.  The execution and delivery of this Agreement and the
performance by Shareholder of the agreements and obligations hereunder will not
result in any breach or violation of or be in conflict with or constitute a
default under any term of any Contract to or by which Shareholder is a party or
bound, or any order or Applicable Law to which Shareholder (or any of
Shareholder’s assets) is subject or bound, except for any such breach,
violation, conflict, or default which, individually or in the aggregate, would
not impair or adversely affect Shareholder’s ability to perform Shareholder’s
obligations under this Agreement.
 
 
 
3

--------------------------------------------------------------------------------

 
 
(b) Shareholder understands and acknowledges that the Company, Merger Sub and
Merger Sub 2 are entering into the Merger Agreement in reliance upon
Shareholder’s execution and delivery of this Agreement and the representations
and warranties of Shareholder contained herein.
 
3.2 Representations and Warranties of the Company.  The Company hereby
represents and warrants to the Shareholders as follows:
 
(a) The Company is a corporation, duly incorporated, validly existing and in
good standing under the laws of the Commonwealth of Pennsylvania.  The Company
has all requisite power and authority to execute and deliver this Agreement and
to perform its obligations under this Agreement.
 
(b) The execution and delivery by the Company of this Agreement and the
performance of the obligations of the Company under this Agreement have been
duly authorized by all necessary corporate action on the part of the
Company.  This Agreement has been duly executed and delivered by the Company
and, assuming the due authorization, execution and delivery by the other parties
hereto, constitutes a legal, valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms.
 
ARTICLE IV
 
DEFINITIONS
 
4.1 Defined Terms.  Capitalized terms when used in this Agreement have the
following meanings:
 
“Advice” has the meaning set forth in Section 5.3.
 
“Agreement” has the meaning set forth in the preamble.
 
“Applicable Law” means, with respect to any Person, any Law applicable to such
Person, its assets, properties, operations or business.
 
“Beneficial Owner” or “Beneficially Own” has the meaning assigned to such term
in Rule 13d-3 under the Exchange Act, and a Person’s beneficial ownership of
securities shall be calculated in accordance with the provisions of such Rule
(in each case, irrespective of whether or not such Rule is actually applicable
in such circumstance).
 
“Board” has the meaning set forth in Section 1.1.
 
“Business Day” means a day on which banks are generally open for normal business
in Pittsburgh, Pennsylvania, which day is not a Saturday or a Sunday.
 
“Cause” has the meaning given to that term in any written employment agreement
between the Company and David S. Schawk; provided, however, that if no such
agreement exists or no such definition is set forth in any such agreement, then
for purposes of this Agreement, “Cause” shall mean (i) the commission by David
S. Schawk of any misdemeanor involving and evidencing fraud or of any felony;
(ii) embezzlement; (iii) a determination by the Board of Directors of the
Company, in good faith and in the reasonable exercise of its discretion, that
David S. Schawk is or has been guilty of dishonesty, misconduct or willful and
substantial nonperformance of his duties, or (iv) without the Board of Directors
of the Company’s prior written consent, intentional disclosure by David S.
Schawk of any confidential information or proprietary information relating to
the Company or its business.
 
“Closing” shall have the meaning set forth in the Merger Agreement.
 
“Closing Date” shall have the meaning set forth in the Merger Agreement.
 
“Company” has the meaning set forth in the preamble.
 
“Company Common Stock” has the meaning set forth in the recitals.
 
“Contract” means any contract, lease, license, indenture, trust agreement, loan,
note, agreement or other legally binding commitment, arrangement or undertaking
(whether written or oral and whether express or implied).
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, corporation,
limited or general partnership, limited liability company or other legal entity,
whether through the ability to exercise voting power, by contract or otherwise.
 
“Core Shareholder” shall mean David S. Schawk, Teryl Schawk, David S. Schawk’s
spouse, and any corporation, partnership, limited liability company, trust,
guardianship, custodianship or other fiduciary arrangement Controlled by either
of David S. Schawk or Teryl Schawk other than the David and Teryl Schawk Family
Foundation or any trust held under the terms of the David A. Schawk 2008 Family
Trust.
 
“Demand Registration” means either the Initial Demand Registration or the Second
Demand Registration, as the context requires.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
 
 
 
4

--------------------------------------------------------------------------------

 
 
“Extended Restriction Period” shall have the meaning contained in
Section 2.1(c).
 
“Family Designation Right Termination Event” shall be deemed to occur if as of
the end of any Business Day following the Closing Date, the Shareholders
collectively Beneficially Own less than 7.5% of the then outstanding Voting
Securities.
 
“Family Designee” means, subject to Section 1.3, the individual designated in
writing by the Family Representative for election or appointment to the Board.
 
 “Family Director” means a Family Designee who has been elected or appointed to
the Board.
 
“Family Representative” means the individual appointed by the Shareholders to
exercise their rights under Article I of this Agreement pursuant to Section 5.3.
 
“Family Shareholders” means those Shareholders identified on the signature pages
to this Agreement as of the date hereof.
 
“Good Reason” has the meaning given to that term in any written employment
agreement between the Company and David S. Schawk; provided however, that if no
such agreement exists or no such definition is set forth in any such agreement,
then for purposes of this Agreement, “Good Reason” shall mean (i) the relocation
of the Company’s office at which David S. Schawk is required to perform his
services greater than seventy-five (75) miles outside of the Chicago
metropolitan area; (ii) a material diminution of David S. Schawk’s material
duties and responsibilities not agreed to by David S. Schawk; or (iii) any
request by the Board of Directors of the Company that David S. Schawk commit an
act or omission that David S. Schawk has been advised in writing constitutes a
violation of Law.
 
“Governmental Authority” means any federal, national, state, local, cantonal,
municipal, international or multinational government or political subdivision
thereof, governmental department, commission, board, bureau, agency, taxing or
regulatory authority, instrumentality or judicial or administrative body, or
arbitrator or SRO, having jurisdiction over the matter or matters in question.
 
“Group” has the meaning assigned to such term in Section 13(d)(3) of the
Exchange Act.
 
“Initial Demand Registration” has the meaning set forth in Section 5.1(a).
 
“Law” has the meaning set forth in the Merger Agreement.
 
“Losses” has the meaning set forth in Section 5.5(a).
 
“Merger Agreement” has the meaning set forth in the recitals.
 
“Nominating and Corporate Governance Committee” means the Nominating and
Corporate Governance Committee of the Company or any such successor committee.
 
“Notice” has the meaning set forth in Section 5.1(b).
 
“Permitted Transfer” has the meaning set forth in Section 2.1(b).
 
“Permitted Transferee” means (x) the beneficiaries of any trust that is a
Shareholder or (y) (i) any charitable organization for philanthropic purposes
that receives a gift of shares, (ii) any parent, spouse or descendant of a
Shareholder or, where such Shareholder is the trustee of a trust, any parent,
spouse or descendant of any grantor of the trust, (iii) any estate, trust,
guardianship, custodianship or other fiduciary arrangement for the primary
benefit of any one or more of the individuals or entities named or described in
(ii) above, (iv) any corporation, partnership, limited liability company or
other business organization controlled by and substantially all of the interests
are owned, directly or indirectly, by any one or more individuals or entities
named or described in (ii) and (iii) above, and (v) as required under the terms
of a governing trust instrument, including but not limited to upon the death of
a Shareholder, the grantor of the trust, or another named individual.
 
“Person” means any individual, trust or entity.
 
“Prospectus” means the prospectus included in any Registration Statement, as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registered Registrable Securities covered
by such Registration Statement and all other amendments and supplements to the
prospectus, including post-effective amendments, and all material incorporated
or deemed to be incorporated by reference in such prospectus.
 
“Public Offering” means any offer by the Company to sell its securities to the
public pursuant to a registration statement filed with the SEC under the terms
of the Securities Act.
 
“Registered Registrable Securities” means Registrable Securities covered by a
Registration Statement.
 
“Registrable Securities” means the Shares and all other shares of Company Common
Stock owned by the Shareholders, including any shares of Company Common Stock
issued as a dividend, distribution or exchange for, or in respect of, all such
shares (including as a result of combinations, recapitalizations, mergers,
consolidates, reorganizations or otherwise).
 
“Registration Expenses” has the meaning set forth in Section 5.4.
 
 
 
5

--------------------------------------------------------------------------------

 
 
“Registration Statement” means any registration statement of the Company which
covers any of the Registrable Securities pursuant to the provisions of this
Agreement, including the Prospectus and amendments to such registration
statement, including post-effective amendments, all exhibits, and all material
incorporated or deemed to be incorporated by reference in such registration
statement.
 
“Restricted Period” has the meaning set forth in Section 2.1(a).
 
“SEC” means the Securities and Exchange Commission.
 
“Second Demand Registration” has the meaning set forth in Section 5.1(a).
 
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
 
“Shareholders” has the meaning set forth in the introductory paragraph to this
Agreement.
 
“Shares” has the meaning set forth in the recitals.
 
“Special Counsel” means special counsel to the Shareholders selected by
Shareholders holding more than fifty-one percent (51%) of the outstanding
Registrable Securities.
 
“Suspension Period” has the meaning set forth in Section 5.1(a).
 
“Transfer” means any direct or indirect offer, sale, lease, assignment,
encumbrance, pledge, hypothecation, disposition or other transfer (by operation
of Law or otherwise), either voluntary or involuntary, or entry into any
Contract, option or other arrangement or understanding with respect to any
offer, sale, lease, assignment, encumbrance, pledge, hypothecation, disposition
or other transfer (by operation of Law or otherwise), of any capital stock or
interest in any capital stock.
 
“Underwritten Registration or Underwritten Offering” means a registration in
which securities of the Company are sold to an underwriter for offering to the
public.
 
“Voting Securities” means shares of Company Common Stock and any other
securities of the Company entitled to vote generally in the election of
directors of the Company.
 
 
ARTICLE V
 
DEMAND REGISTRATIONS
 
5.1 Demand Registrations.
 
(a) From and after the first anniversary of the Closing and until the date on
which the Shareholders collectively Beneficially Own less than 5% of the then
outstanding Voting Securities, the holders of Registrable Securities shall have
the right, by written notice delivered to the Company by or on behalf of the
holders of at least fifty-one percent (51%) of the outstanding Registrable
Securities, to require the Company to register (the “Initial Demand
Registration”) under the Securities Act up to one hundred percent (100%) of the
Registrable Securities.  The Initial Demand Registration is exercisable once.
 
Subsequent to the Initial Demand Registration, the holders of Registrable
Securities then outstanding shall have the right, by written notice delivered to
the Company by or on behalf of the holders of at least fifty-one percent (51%)
of the remaining Registrable Securities, to require the Company to register (the
“Second Demand Registration”) under the Securities Act up to one hundred percent
(100%) of such remaining Registrable Securities as were not sold pursuant to the
Initial Demand Registration; provided, however, that if fewer than ten percent
(10%) of Registrable Securities outstanding immediately prior to the
effectiveness of the Initial Demand Registration (as adjusted for stock
dividends, stock splits and similar transactions) are outstanding at the time,
the holders of such Registrable Securities shall not be entitled to the Second
Demand Registration.  The Second Demand Registration is exercisable once and not
prior to six months after the effective date of the Registration Statement filed
pursuant to the Initial Demand Registration.
 
The Company shall file each Demand Registration and use its reasonable best
efforts to cause the same to be declared effective by the SEC within 120 days of
the date on which the holders of Registrable Securities first give the written
notice for such Demand Registration; provided, however, that if such written
notice is given within 270 days of a Public Offering of the Company and the
managing underwriter of the Public Offering advises the Company that effecting
the Demand Registration at the time requested would have a material adverse
effect on the market for the Company’s securities, then the Company may defer
its obligation to file the Demand Registration for such period of time, not
extending beyond the 270th day after the Public Offering, as is recommended by
such managing underwriter.
 
If any Demand Registration is requested to be a “shelf” registration, the
Company shall use its reasonable best efforts to keep the Registration Statement
filed in respect thereof effective for a period of twelve months from the date
on which the SEC declares such Registration Statement effective (subject to
extension pursuant to Section 5.2(a)) or such shorter period which will
terminate when all Registered Registrable Securities covered by such
Registration Statement have been sold pursuant to such Registration Statement.
 
Notwithstanding anything herein to the contrary, the Company may, one time in
any 12 month period for up to a maximum of 90 days, delay the filing of any
Demand Registration, suspend the effectiveness of any Registration Statement
and/or give a notice for purposes of the last paragraph of Section 5.3, as
appropriate, if the Company shall have determined, upon advice of counsel, that
it would be required to disclose any significant corporate development which
disclosure would have a material effect on the Company, by giving notice in
accordance with Section 5.3(c)(7) (a “Suspension Period”); provided, that, the
period of time which the Demand Registration is required to be effective shall
be increased by the number of days of the Suspension Period if the effectiveness
of such Demand Registration was suspended, but not beyond eighteen (18) months;
and provided, further, that after the termination of the Suspension Period the
Company shall comply with the obligations set forth in Section 5.3(1).
 
(b) Requests for Demand Registrations.  Subject to the conditions set forth in
Section 5.1(a) hereof, any holder or holders of fifty-one percent (51%) or more
of the outstanding Registrable Securities may, at any time, make a written
request for a Demand Registration.  Within ten days after receipt of such
request, the Company shall serve written notice (the “Notice”) of such
registration request to all other holders of Registrable Securities and shall
include in such Demand Registration all Registrable Securities, with respect to
which the Company received written requests for inclusion therein within 15 days
after the receipt of the Notice by the applicable holder.  All requests made
pursuant to this Section 5.1 will specify the number of the Registrable
Securities to be registered and will also specify the intended methods of
disposition thereof; provided, that if the holders of a majority of the
Registrable Securities requested to be included in such registration specify one
particular type of underwritten offering, such method of disposition shall be
such type of underwritten offering or a series of such underwritten offerings
(as such majority of holders may elect) during the time period the Registration
Statement is effective.
 
 
 
6

--------------------------------------------------------------------------------

 
 
(c) Demand Registration Expenses.  The Registration Expenses of the holders of
Registered Registrable Securities included in any Demand Registration will be
shared equally by the holders of Registrable Securities, on the one hand, and
the Company, on the other.
 
5.2 Holdback Agreements.
 
(a) Restrictions on Public Sale by Holders of Registered Registrable
Securities.  Each holder of Registrable Securities agrees, if requested by the
managing underwriter or underwriters in an underwritten offering (to the extent
timely notified in writing by the Company or the managing underwriter or
underwriters), not to effect any public sale or distribution of securities of
the Company of any class included in such Registration Statement, including a
sale pursuant to Rule 144 under the Securities Act (except as part of such
underwritten registration), (i) during the 10-day period prior to the effective
date of any underwritten offering made pursuant to such Registration Statement
and (ii) during the 90-day period beginning on the effective date of any
underwritten offering made pursuant to such Registration Statement.  If a
request is made pursuant to this Section 5.2(a), the time period during which
such Demand Registration (if a “shelf registration”) is required to remain
continuously effective pursuant to Section 5.1(a) shall be extended by 90 days,
but not beyond eighteen (18) months.
 
(b) Restrictions on Public Sale by the Company and Others.  The Company agrees
if requested by the managing underwriter or underwriters in an underwritten
offering of Registered Registrable Securities covered by a Registration
Statement filed pursuant to Section 5.1 hereof (to the extent timely notified in
writing by the holders of a majority in number of Registered Registrable
Securities included in such underwritten offering or by the managing
underwriters), not to effect any public or private sale or distribution of its
securities, including a sale pursuant to Regulation D under the Securities Act
but excluding the grant of employee stock options or the issuance of securities
upon the issuance or conversion of the then outstanding stock options, warrants
or other convertible securities, (A) during the 10-day period prior to the
effective date of any underwritten offering made pursuant to such Registration
Statement and (B) during the 180-day period beginning on the effective date of
any underwritten offering made pursuant to such Registration Statement.
 
5.3 Registration Procedures.
 
In connection with the Demand Registration obligations of the Company pursuant
to and in accordance with Section 5.1 of this Agreement and subject to receipt
from the sellers of Registrable Securities of the information to be furnished by
them, as provided below, the Company shall use its reasonable best efforts to
effect such registrations to permit the sale of such Registrable Securities in
accordance with the intended method or methods of disposition thereof, and
pursuant thereto the Company shall:
 
(a) prepare and file with the SEC, as soon as practicable within the time
periods specified in Section 5.1, a Registration Statement or Registration
Statements relating to the Demand Registrations on any appropriate Form under
the Securities Act which shall be available for the sale of the Registrable
Securities by the holders thereof in accordance with the intended method or
methods of distribution thereof, and use its reasonable best efforts to cause
each such Registration Statement to become effective and remain effective as
provided herein; provided, however, that before filing a Registration Statement
or Prospectus or any amendments or supplements thereto, including documents
incorporated or deemed to be incorporated by reference, the Company shall
furnish to the holders of the Registrable Securities covered by such
Registration Statement, their Special Counsel and the managing underwriter or
underwriters, if any, copies of all such documents proposed to be filed, which
documents will be subject to the review of such holders, their Special Counsel
and such underwriters, if any, and the Company shall not, subject to the
requirements of applicable law and Section 5.1, file any such Registration
Statement, or amendment thereto or any Prospectus or any supplement thereto
(including such documents incorporated by reference) to which the holders of a
majority in number of the Registrable Securities covered by such Registration
Statement, or the managing  underwriter or underwriters, if any, shall
reasonably  object on a timely basis;
 
(b) prepare and file with the SEC such amendments and post-effective amendments
to each Registration Statement required to be filed pursuant to Section 5.1 of
this Agreement as may be necessary to keep such Registration Statement effective
for the time period specified in Section 5.1; cause the related Prospectus to be
supplemented by any required Prospectus supplement, and as so supplemented to be
filed pursuant to Rule 424 (or any similar provisions then in force) under the
Securities Act, if required; and comply with the provisions of the Securities
Act with respect to the disposition of all securities covered by such
Registration Statement during such period in accordance with the intended
methods of disposition by the sellers thereof set forth in such Registration
Statement or such Prospectus;
 
(c) use its best efforts to notify the selling holders of Registrable
Securities, their Special Counsel and the managing underwriters, if any,
promptly, and (if requested by any such Person) confirm such notice in writing,
(1) when a Prospectus or any Prospectus supplement or post-effective amendment
related to such Registrable Securities has been filed, and, with respect to a
Registration Statement or any post-effective amendment related to such
Registrable Securities, when the same has become effective, (2) of any request
by the SEC for amendments or supplements to such a Registration Statement or
related Prospectus or for additional information, (3) of the issuance by the SEC
of any stop order suspending the effectiveness of such a Registration Statement
or the initiation of any proceedings for that purpose, (4) if at any time the
representations and warranties of the Company contained in any agreement
(including any underwriting agreement) entered into pursuant to Section 6(o)
below cease to be true and correct, (5) of the receipt by the Company of any
notification with respect to the suspension of the qualification of any of the
Registrable Securities for sale in any jurisdiction or the initiation or
threatening of any proceeding for such purpose, (6) of the happening of any
event which makes any statement made in such a Registration Statement or related
Prospectus or any document incorporated or deemed to be incorporated therein by
reference untrue or which requires the making of any changes in such
Registration Statement or Prospectus so that such Prospectus will not contain
any untrue statement of a material fact or omit to state any material fact
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading and (7) prior to the initiation of a
Suspension Period;
 
(d) make every reasonable effort to obtain the withdrawal of any order
suspending the effectiveness of such a Registration Statement, or the lifting of
any suspension of the qualification (or exemption from qualification) of any of
the Registrable Securities for sale in any jurisdiction, at the earliest
possible moment;
 
 
 
7

--------------------------------------------------------------------------------

 
 
(e) if requested by the managing underwriter or underwriters or any holder of
Registrable Securities being sold in connection with an underwritten offering,
(i) promptly incorporate in a Prospectus supplement or post-effective amendment
to a Registration Statement related to such Registrable Securities such
information as the managing underwriters and such holder agree should be
included therein as required by applicable law, (ii) make all required filings
of such Prospectus supplement or such post-effective amendment as soon as
practicable after notification of the matters to be incorporated in such
Prospectus supplement or such post-effective amendment and (iii) supplement or
make amendments to such Registration Statement; provided, however, that the
Company shall not be required to take any of the actions in this Section 5.3(e)
which are not, in the opinion of counsel for the Company, required by or in
compliance with applicable law.
 
(f) upon request of a selling holder of Registrable Securities or its Special
Counsel, furnish to each selling holder of Registrable Securities or its Special
Counsel, without charge, a copy of each Registration Statement related to such
Registrable Securities and any post-effective amendment thereto, including
financial statements, schedules and all exhibits (including, if requested, those
previously furnished or proposed to be incorporated by reference) at the
earliest practicable time under the circumstances before the filing of such
documents with the SEC;
 
(g) furnish to each selling holder of Registrable Securities, its Special
Counsel and each managing underwriter, if any, without charge, at least one
signed copy of the Registration Statement or Statements related to such
Registrable Securities and any post-effective amendments thereto, including
financial statements, schedules and all exhibits (including, if requested, those
previously furnished or incorporated by reference);
 
(h) deliver to all selling holders of Registrable Securities, their Special
Counsel and the underwriters, if any, without charge, as many copies of the
Prospectus or Prospectuses related to such Registrable Securities (including
each preliminary prospectus) and as many copies of any amendment or supplement
thereto as such Persons may reasonably request; subject to the restrictions
contained in the last paragraph of Section 5.3, the Company consents to the use
of such Prospectus or any amendment or supplement thereto by each of the selling
holders of Registrable Securities and the underwriters, if any, in connection
with the offering and sale of the Registrable Securities covered by such
Prospectus or any amendment or supplement thereto;
 
(i) prior to any public offering of Registrable Securities, use its best efforts
to register or qualify or cooperate with the selling holders of Registrable
Securities, the underwriters, if any, and their respective counsel in connection
with the registration or qualification of such Registrable Securities for offer
and sale under the securities or Blue Sky laws of such jurisdictions as any
seller or underwriter reasonably requests in writing; use its best efforts to
keep each such registration or qualification effective during the period such
Registration Statement is required to be kept effective and do any and all other
acts or things reasonably necessary or advisable to enable the disposition in
such jurisdictions of the Registrable Securities covered by the applicable
Registration Statement; provided, however, that the Company will not be required
to (A) qualify generally to do business in any jurisdiction where it is not then
so qualified, (B) take any action which would subject it to general service of
process in any such jurisdiction where it is not then so subject, or (C) take
any action which would subject it to the assessment of taxes in any such
jurisdiction where it is not then so subject;
 
(j) cooperate with the selling holders of Registrable Securities and the
managing underwriter or underwriters, if any, to facilitate the timely
preparation and delivery of certificates representing Registrable Securities to
be sold and not bearing any restrictive legends;
 
(k) use its reasonable best efforts to cause the Registrable Securities covered
by each Registration Statement to be registered with or approved by such other
governmental agencies or authorities as may be reasonably necessary to enable
the seller or sellers thereof or the underwriters, if any, to consummate the
disposition of such Registrable Securities;
 
(l) as expeditiously as possible after the occurrence of any event contemplated
by paragraph 5.3(c)(6) above, but subject to Section 5.1(a), prepare a
post-effective amendment to each Registration Statement or a supplement to the
related Prospectus or any document incorporated therein by reference or file any
other required document so that, as thereafter delivered to the purchasers of
the Registrable Securities being sold thereunder, such Prospectus will not
contain any untrue statement of a material fact or omit to state a material fact
necessary to make the statements therein, in light of the circumstances in which
they were made, not misleading;
 
(m) use its reasonable best efforts to cause all Registrable Securities covered
by such a Registration Statement to be listed on each securities exchange, if
any, on which similar securities issued by the Company are then listed if
requested by the holders of a majority in aggregate number of shares of such
issue or class of Registrable Securities;
 
 
 
8

--------------------------------------------------------------------------------

 
 
(n) enter into such agreements (including an underwriting agreement) consistent
with this Section 5.3 and use its reasonable best efforts to take all such other
actions in connection therewith as shall have been reasonably requested by the
managing underwriter or underwriter, if any, or the holders of a majority in
principal amount of the Registrable Securities being sold in order to expedite
or facilitate the disposition of such Registrable Securities including, whether
or not an underwriting agreement is entered into and whether or not the
registration is an underwritten registration, (1) making such representations
and warranties to the holders of such Registrable Securities and the
underwriters, if any, in form, substance and scope as are customarily made by
issuers to underwriters in underwritten offerings and confirming the same if and
when reasonably requested; (2) using its reasonable best efforts to obtain for
the benefit of the holders of such Registrable Securities opinions of counsel to
the Company and updates thereof (which counsel and opinions (in form, scope and
substance) shall be reasonably satisfactory to the managing underwriters, if
any, and the holders of a majority in principal amount of the reasonably
Registrable Securities being sold) addressed to each selling holder and the
underwriters, if any, covering the matters customarily covered in opinions
requested in underwritten offerings and such other matters as may be reasonably
requested by such holders and underwriters; (3) using its reasonable best
efforts to obtain “cold comfort” letters and updates thereof from the
independent certified public accountants of the Company addressed to each
selling holder of Registrable Securities and the underwriters, if any, such
letters to be in customary form and covering matters of the type customarily
covered in “cold comfort” letters in connection with underwritten offerings;
(4) if an underwriting agreement is entered into, the same shall contain
indemnification provisions and procedures no less favorable than those set forth
in Section 5.5 hereof with respect to all parties to be indemnified pursuant to
said Section; and (5) delivering such documents and certificates to certify that
the representations and warranties of the Company made pursuant to clause
(1) above continue to be true and correct and to evidence compliance with any
customary conditions contained in the underwriting agreement or other agreement
entered into by the Company.  The above shall be done at each closing under such
underwriting or similar agreement or, as and to the extent required thereunder;
 
(o) make available for inspection by a representative of the holders of
Registrable Securities being sold, any underwriter participating in any
disposition of Registrable Securities and any attorney or accountant retained by
such selling holders or underwriter, all financial and other records, pertinent
corporate documents and properties of the Company as shall be reasonably
necessary to enable them to exercise their due diligence responsibility and
cause the officers, directors and employees of the Company to supply all
information reasonably requested by any such representative, underwriter,
attorney or accountant in connection with such Registration Statement; provided,
however, that any records, information or documents that are designated by the
Company as confidential at the time of delivery of such records, information or
documents shall be kept confidential by such Persons and their designees unless
such records, information or documents are in the public domain or disclosure of
such records, information or documents is required by court or administrative
order or unless such records, information or documents otherwise become public
knowledge or in the opinion of counsel to such Person disclosure by such person
is otherwise required by law; and
 
(p) otherwise use its reasonable best efforts to comply with all applicable
rules and regulations of the SEC.
 
The Company may require each seller of Registrable Securities as to which any
registration is being effected to furnish to the Company such information
regarding such seller and the distribution of such Registrable Securities as the
Company may from time to time reasonably request in writing, and the Company may
exclude from such registration the Registrable Securities of any seller who
fails to furnish such information, provided, that such sellers’ Registrable
Securities shall be counted for the demand made upon the Company hereunder.
 
Each holder of Registrable Securities agrees to comply with the provisions of
the Securities Act with respect to the disposition of all of his Registrable
Securities covered by any Registration Statement in accordance with the intended
methods of distribution by such seller set forth in such Registration Statement,
as amended, or the related Prospectus, as supplemented.  Each holder of
Registrable Securities agrees by acquisition of such Registrable Securities
that, upon receipt of any notice from the Company of the happening of any event
of the kind described in Section 5.3(c)(3), 5.3(c)(5), 5.3(c)(6) and 5.3(c)(7)
hereof, such holder shall forthwith discontinue disposition of such Registrable
Securities covered by such Registration Statement or Prospectus until such
holder’s receipt of the copies of the supplemented or amended Prospectus
contemplated by Section 5.3(1) hereof, or until it is advised in writing (the
“Advice”) by the Company that the use of the applicable Prospectus may be
resumed, and has received copies of any additional or supplemental filings which
are incorporated by reference in such Prospectus.  In the event the Company
shall give any such notice, the six months time period mentioned in
Section 5.1(a) hereof shall be extended by the number of days (not to exceed 365
days) during the time period from and including the date of the giving of such
notice to and including the date when each seller of Registrable Securities
covered by such Registration Statement shall have received the copies of the
supplemented or amended Prospectus contemplated by Section 5.3(l) hereof or the
Advice.
 
5.4 Registration Expenses.
 
All fees and expenses incident to the Company’s performance of or compliance
with this Agreement shall be shared equally by the holders of Registrable
Securities, on the one hand, and the Company, on the other (including, without
limitation, (1) all registration and filing fees including, without limitation,
fees and expenses (A) with respect to filings required to be made with the
National Association of Securities Dealers, Inc., and (B) of compliance with
securities or Blue Sky laws (including, without limitation, reasonable fees and
disbursements of counsel for the underwriters or selling holders in connection
with Blue Sky qualifications of the Registrable Securities under the laws of
such jurisdictions as the managing underwriters or holders of a majority in
number of the Registrable Securities being sold may designate), (2) printing
expenses, (3) messenger, telephone and delivery expenses, (4) fees and
disbursements of counsel for the Company and Special Counsel, (5) fees and
disbursements of all independent certified public accountants of the Company
(including the expenses of any special audit and “cold comfort” letters required
by or incident to such performance), (6) Securities Act liability insurance if
the Company in its sole discretion so desires such insurance and (7) fees and
expenses of all other Persons retained by the Company (all such expenses being
herein called “Registration Expenses”)) whether or not any Registration
Statement becomes effective.  The Company shall, in addition, pay its general
expenses (including, without limitation, all salaries and expenses of its
officers and employees performing legal or accounting duties), the expense of
any annual audit, the fees and expenses incurred in connection with the listing
of the securities to be registered on each securities exchange on which similar
securities issued by the Company are then listed or to be listed in connection
with such registration and rating agency fees and the fees and expenses of any
Person, including special experts, retained by the Company.
 
 
 
9

--------------------------------------------------------------------------------

 
 
5.5 Indemnification.
 
(a) Indemnification by Company.  The Company shall, without limitation as to
time, indemnify and hold harmless, to the full extent permitted by law, each
holder of Registered Registrable Securities and each Person who controls such
holder or such officers, directors, agents or employees (within the meaning of
the Securities Act or the Exchange Act) against all losses, claims, damages,
liabilities, costs (including the costs of preparation and attorney’s fees) and
expenses (collectively, “Losses”) caused by any untrue or alleged untrue
statement of a material fact contained in any Registration Statement, Prospectus
or preliminary prospectus or any omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made (in the case
of any Prospectus), not misleading, except (i) insofar as the same are caused by
or contained in any information furnished in writing to the Company by such
holder expressly for use therein and (ii) the Company shall not be liable to any
holder of Registered Registrable Securities (or its controlling persons) with
respect to any untrue statement or omission or alleged untrue statement or
omission in any preliminary prospectus or any Prospectus which was corrected in
a Prospectus or prospectus supplement delivered by the Company to such holder
prior to the sale of the Registered Registrable Securities in question if the
person asserting such Loss, purchased securities from such holder but was not
timely sent or given a copy of such corrected Prospectus or prospectus
supplement at or prior to written conformation of the sale of such securities to
such person.  If requested, the Company shall also indemnify underwriters,
selling brokers, dealer managers and similar securities industry professionals
participating in the distribution and each Person who controls such Persons
(within the meaning of the Securities Act or the Exchange Act) to the same
extent as provided above with respect to the indemnification of the holders of
Registered Registrable Securities and their controlling persons.
 
(b) Indemnification by Holders of Registered Registrable Securities.  In
connection with any Registration Statement in which a holder of Registered
Registrable Securities is participating, such holder of Registered Registrable
Securities shall furnish to the Company in writing such information and
affidavits as the Company reasonably requests for use in connection with any
Registration Statement or Prospectus and agrees to indemnify and hold harmless,
to the full extent permitted by law, the Company, its directors, each of its
officers who signed such Registration Statement, and each Person who controls
the Company (within the meaning of the Securities Act or the Exchange Act)
against any Losses, caused by any untrue statement of a material fact or any
omission of a material fact required to be stated in any Registration Statement
or Prospectus or preliminary Prospectus or necessary to make the statements
therein, in light of the circumstances under which they were made (in the case
of any Prospectus), not misleading, to the extent, but only to the extent, that
such untrue statement or omission is contained in any information or affidavit
so furnished in writing by such holder to the Company expressly for use in such
Registration Statement or Prospectus.  In no event shall the liability of any
selling holder of Registered Registrable Securities hereunder be greater in
amount than the dollar amount of the proceeds (net of the payment of all
expenses) received by such holder upon the sale of the Registered Registrable
Securities giving rise to such indemnification obligation.  The Company shall be
entitled to receive indemnities from underwriters, selling brokers, dealer
managers and similar securities industry professionals participating in the
distribution to the same extent as provided above with respect to information so
furnished in writing by such Persons expressly for use in any Prospectus or
Registration Statement.
 
(c) Conduct of Indemnification Proceedings.  Any Person entitled to
indemnification hereunder shall (i) give prompt notice to the indemnifying party
of any claim with respect to which it seeks indemnification and (ii) permit such
indemnifying party to assume the defense of such claim with counsel reasonably
satisfactory to the indemnified party; provided, however, that any Person
entitled to indemnification hereunder shall have the right to employ separate
counsel and to participate in the defense of such claim, but the fees and
expenses of such counsel shall be at the expense of such Person unless (a) the
indemnifying party has agreed to pay such fees or expenses or (b) the
indemnifying party shall have failed promptly to assume the defense of such
claim and employ counsel reasonably satisfactory to such Person or (c) in the
reasonable judgment of any such Person, based upon advice of counsel, a conflict
of interest may exist between such Person and the indemnifying party with
respect to such claims (in which case, if such Person notifies the indemnifying
party in writing that such Person elects to employ separate counsel at the
expense of the indemnifying party, the indemnifying party shall not have the
right to assume the defense of such claim on behalf of such Person) (it being
understood that the indemnifying party shall only be required to pay the fees of
one separate counsel for all holders of Registrable Securities).  The
indemnifying party will not be subject to any liability for any settlement made
without its consent (but such consent will not be unreasonably withheld).  No
indemnifying party will without the consent of the indemnified party consent to
entry of any judgment or enter into any settlement which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
indemnified party of a release from all liability in respect to such claim or
litigation.
 
(d) Contribution.  If the indemnification provided for in this Section 5.5 is
unavailable to an indemnified party under Section 5.5(a) or 5.5(b) hereof (other
than by reason of exceptions provided in those Sections) in respect of any
Losses, then each applicable indemnifying party, in lieu of indemnifying such
indemnified party, shall, jointly and severally, contribute to the amount paid
or payable by such indemnified party as a result of such Losses, in such
proportion as is appropriate to reflect the relative fault of the indemnifying
party and indemnified party in connection with the actions, statements or
omissions which resulted in such Losses as well as any other relevant equitable
considerations.  The relative fault of such indemnifying party and such
indemnified party shall be determined by reference to, among other things,
whether any action in question, including any untrue or alleged untrue statement
of a material fact or omission or alleged omission to state a material fact, has
been taken or made by, or relates to information supplied by, such indemnifying
party or indemnified party, and the parties’ relative intent, knowledge, access
to information and opportunity to correct or prevent such action, statement or
omission.  The amount paid or payable by a party as a result of any Losses shall
be deemed to include, subject to the limitations set forth in Section 5.5(c),
any legal or other fees or expenses reasonably incurred by such party in
connection with any investigation or proceeding.
 
The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 5.5(d) were determined by pro rata allocation or by any
other method of allocation which does not take into account the equitable
considerations referred to in the immediately preceding
paragraph.  Notwithstanding the provisions of this Section 5.5(d), an
indemnifying party which is a selling holder of Registered Registrable
Securities and is not at fault shall not be required to contribute any amount in
excess of the amount by which the total price at which the Registered
Registrable Securities sold by such indemnifying party and distributed to the
public were offered to the public exceeds the amount of any damages which such
indemnifying party has otherwise been required to pay by reason of such untrue
or alleged untrue statement or omission or alleged omission.  No person guilty
of fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation.
 
 
 
10

--------------------------------------------------------------------------------

 
 
5.6 Underwritten Registrations.
 
If any of the Registrable Securities covered by Demand Registrations are to be
sold in an underwritten offering, the investment banker or investment bankers
and manager or managers that will manage the offering will be selected by the
Company.  No Person may participate in any underwritten registration hereunder
unless such Person (a) agrees to sell such Person’s Registered Registrable
Securities on the basis provided in any underwriting arrangements approved by
the Persons entitled hereunder to approve such arrangements and (b) completes
and executes all questionnaires, powers of attorney, indemnities, underwriting
agreements and other documents required under the terms of such underwriting
arrangements.
 
5.7 Rule 144.  The Company covenants that it will (a) make and keep public
information regarding the Company available as those terms are defined in Rule
144 under the Securities Act, (b) file in a timely manner all reports and
documents required to be filed by it under the Exchange Act, (c) furnish to any
Shareholder forthwith upon request a written statement by the Company as to its
compliance with the reporting requirements of Rule 144 and of the Exchange Act,
and (d) take such further action as any Shareholder may reasonably request, all
to the extent required from time to time to enable Shareholders to sell
Registrable Securities without registration under the Securities Act.
 


 
ARTICLE VI
 
MISCELLANEOUS
 
6.1 Term.  This Agreement will be effective as of the Closing Date and shall
automatically terminate upon the date that the Shareholders, in the aggregate,
Beneficially Own less than 1% of the then outstanding Voting Securities.  The
provisions of this Article VI shall survive such termination.
 
6.2 Notices.  All notices, consents, requests, claims, and demands under this
Agreement shall be in writing and shall be deemed given if (i) delivered to the
appropriate address by hand or overnight courier (providing proof of delivery),
or (ii) sent by facsimile or e-mail with confirmation of transmission by the
transmitting equipment confirmed with a copy delivered as provided in
clause (i), in each case to the parties at the following address, facsimile, or
e-mail address (or at such other address, facsimile, or e-mail address for a
party as shall be specified by like notice):  (i) if to the Company, to the
address, e-mail address, or facsimile provided in the Merger Agreement,
including to the persons designated therein to receive copies; and (ii) if to
Shareholder, to Shareholder’s address, e-mail address, or facsimile shown below
Shareholder’s signature hereto.
 
6.3 Family Representative.  Each Shareholder hereby authorizes, directs and
appoints David S. Schawk to act as sole and exclusive agent, attorney-in-fact
and representative (the “Family Representative”), and authorizes and directs the
Family Representative, to take any and all actions (including, without
limitation, designating the Family Designee) on behalf of such Shareholder
pursuant to Article I of this Agreement and exercise such rights, power and
authority as are incidental to the foregoing.  In the event of the death,
disability, resignation or other inability to act of David S. Schawk, then each
Shareholder hereby authorizes, directs and appoints Leonard Caronia as successor
Family Representative.  Any such actions taken, exercises of rights, power or
authority, and any decision or determination made by the Family Representative
consistent therewith, shall be absolutely and irrevocably binding on each
Shareholder as if such Shareholder personally had taken such action, exercised
such rights, power or authority or made such decision or determination in such
Shareholder’s capacity.  Each Shareholder agrees that the Family Representative
shall not be liable for any actions taken or omitted to be taken under or in
connection with this Agreement, except for such actions taken or omitted to be
taken resulting from the Family Representative’s willful misconduct.
 
6.4 Amendments and Waivers.  No provision of this Agreement may be amended or
modified unless such amendment or modification is in writing and signed by
(i) the Company, and (ii) Shareholders Beneficially Owning a majority of the
then outstanding Voting Securities  held by all Shareholders.  No failure or
delay by any party in exercising any right, power or privilege hereunder shall
operate as a waiver thereof nor shall any single or partial exercise thereof
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege.  The rights and remedies herein provided shall be
cumulative and not exclusive of any rights or remedies provided by Applicable
Law.
 
6.5 Successors and Assigns.  Neither this Agreement nor any of the rights or
obligations hereunder shall be assigned by any of the parties hereto without the
prior written consent of the other parties, it being understood that it is the
intention of the parties hereto that the rights afforded to the Shareholders are
personal to such Persons and are not transferable except as expressly provided
herein.  Subject to the preceding sentence, this Agreement will be binding upon,
inure to the benefit of and be enforceable by the parties and their respective
successors and assigns.  Any attempted assignment in violation of this
Section 6.5 shall be void.
 
6.6 Counterparts.  This Agreement may be executed in two or more counterparts,
all of which shall be considered one and the same agreement and shall become
effective when counterparts have been signed by each of the parties and
delivered to the other parties, it being understood that each party need not
sign the same counterpart.
 
 
 
11

--------------------------------------------------------------------------------

 
 
6.7 Governing Law; Jurisdiction; WAIVER OF JURY TRIAL.  THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS OF
THE COMMONWEALTH OF PENNSYLVANIA WITHOUT GIVING EFFECT TO THE PRINCIPLES OF
CONFLICTS OF LAW THEREOF.  IN THE EVENT ANY PARTY TO THIS AGREEMENT COMMENCES
ANY LITIGATION, PROCEEDING OR OTHER LEGAL ACTION IN CONNECTION WITH OR RELATING
TO THIS AGREEMENT OR ANY MATTERS DESCRIBED OR CONTEMPLATED HEREIN, THE PARTIES
TO THIS AGREEMENT HEREBY (A) AGREE THAT ANY SUCH LITIGATION, PROCEEDING OR OTHER
LEGAL ACTION SHALL BE INSTITUTED EXCLUSIVELY IN A COURT OF COMPETENT
JURISDICTION LOCATED IN ALLEGHENY COUNTY IN THE COMMONWEALTH OF PENNSYLVANIA,
WHETHER A STATE OR FEDERAL COURT; (B) AGREE THAT IN THE EVENT OF ANY SUCH
LITIGATION, PROCEEDING OR ACTION, SUCH PARTIES WILL CONSENT AND SUBMIT TO
PERSONAL JURISDICTION IN ANY SUCH COURT DESCRIBED IN CLAUSE (A) OF THIS
SECTION 6.7 AND TO SERVICE OF PROCESS UPON THEM IN ACCORDANCE WITH THE RULES AND
STATUTES GOVERNING SERVICE OF PROCESS; (C) AGREE TO WAIVE TO THE FULL EXTENT
PERMITTED BY LAW ANY OBJECTION THAT THEY MAY HAVE TO THE VENUE OF ANY SUCH
LITIGATION, PROCEEDING OR ACTION IN ANY SUCH COURT OR THAT ANY SUCH LITIGATION,
PROCEEDING OR ACTION WAS BROUGHT IN AN INCONVENIENT FORUM; (D) AGREE AS AN
ALTERNATIVE METHOD OF SERVICE TO SERVICE IN ANY LEGAL PROCEEDING BY MAILING OF
COPIES THEREOF TO SUCH PARTY IN ACCORDANCE WITH SECTION 6.2 FOR COMMUNICATIONS
TO SUCH PARTY; (E) AGREE THAT ANY SERVICE MADE AS PROVIDED HEREIN SHALL BE
EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT; AND (F) AGREE THAT NOTHING
HEREIN SHALL AFFECT THE RIGHTS OF ANY PARTY TO EFFECT SERVICE OF PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW.  EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES OF FACT AND LAW, AND THEREFORE EACH SUCH PARTY
HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY OTHERWISE
HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR THE TRANSACTIONS CONTEMPLATED
BY THIS AGREEMENT.  EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (A) NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER, (B) EACH PARTY UNDERSTANDS AND HAS CONSIDERED
THE IMPLICATIONS OF THIS WAIVER, (C) EACH PARTY MAKES THIS WAIVER VOLUNTARILY,
AND (D) EACH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 6.7.
 
 
6.8 Specific Performance.  The parties hereto agree that monetary damages would
not be an adequate remedy in the event that any of the provisions of this
Agreement were not performed in accordance with their specific terms.  It is
expressly agreed that the parties hereto shall be entitled to equitable relief,
including injunctive relief and specific performance of the terms hereof, this
being in addition to any other remedies to which they are entitled at law or in
equity.
 
6.9 No Third Party Beneficiaries.  Nothing in this Agreement shall confer any
rights upon any Person other than the parties hereto and each such party’s
respective heirs, successors and permitted assigns.
 
6.10 Several, Not Joint, Liability.  The liability and obligation of each
Shareholder hereunder is several, not joint, and no Shareholder shall have any
liability or obligation arising out of a breach by another Shareholder of his,
her or its representations, warranties and covenants hereunder.
 
The remainder of this page left intentionally blank.
 




 
12

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement by
their authorized representatives as of the date first above written.
 

 
MATTHEWS INTERNATIONAL CORPORATION
 
 
 
By:                                                               /s/ Joseph C.
Bartolacci
Name: Joseph C. Bartolacci
Title: CEO
 
FAMILY SHAREHOLDERS
/ s / Clarence W. Schawk                                                   
Clarence W. Schawk, as trustee of the Clarence W. Schawk 1998 Trust
 
 
/ s / Clarence W. Schawk                                                   
Clarence W. Schawk, as co-trustee of the Clarence W. and Marilyn G. Schawk
Family Foundation
 
 
/ s / Marilyn G. Schawk                                                   
Marilyn G. Schawk, as trustee of the Marilyn G. Schawk 1998 Trust
 
 
/ s / Marilyn G. Schawk                                                   
Marilyn G. Schawk, as trustee of the Clarence W. Schawk 2013 GRAT
 
 
/ s / Marilyn G. Schawk                                                   
Marilyn G. Schawk, as trustee of the David A. Schawk Trust u/a Schawk
Descendants Trust
 
 
/ s / Marilyn G. Schawk                                                   
Marilyn G. Schawk, as trustee of the Judith Lynn Schawk Gallo Trust u/a Schawk
Descendants Trust
 
 
/ s / Marilyn G. Schawk                                                   
Marilyn G. Schawk, as trustee of the Cathy Ann Schawk Trust u/a Schawk
Descendants Trust
 
 
/ s / Marilyn G. Schawk                                                   
Marilyn G. Schawk, as trustee of the Lisa B. Sterns Trust u/a Schawk Descendants
Trust
 
 
/ s / Marilyn G. Schawk                                                   
Marilyn G. Schawk, as trustee of the Clarence W. and Marilyn G. Schawk Family
Foundation
 
 
/ s / David A. Schawk                                                   
David A. Schawk
 
 
/ s / David A. Schawk                                                   
David A. Schawk, as trustee of the David A. Schawk 1998 Trust
 
 
/ s / David A. Schawk                                                   
David A. Schawk, as trustee of the David and Teryl Schawk Family Foundation
 
 
/ s / Teryl A. Schawk                                                   
Teryl A. Schawk, as trustee of the Kelly Schawk Douglass Trust u/a David A.
Schawk 2008 Family Trust
 
 
/ s / Teryl A. Schawk                                                   
Teryl A. Schawk, as trustee of the Colleen Teryl Schawk Trust u/a David A.
Schawk 2008 Family Trust
 
 
 
/ s / Teryl A. Schawk                                                   
Teryl A. Schawk, as trustee of the Kara Elizabeth Schawk Trust u/a David A.
Schawk 2008 Family Trust
 
 
/ s / Teryl A. Schawk                                                   
Teryl A. Schawk, as trustee of the Teryl Alyson Schawk 1998 Trust
 
 
/ s / Kelly Schawk Douglass                                                   
Kelly Schawk Douglass, as trustee of the O'Dempsey 2013 Gift Trust
 
 
/ s / Kelly Schawk Douglass 
Kelly Schawk Douglass, as trustee of the Kelly Schawk Douglass 2004 Trust
 
 
/ s / Kelly Schawk Douglass                                                   
Kelly Schawk Douglass, as trustee of the Kelly Lynn Schawk Trust u/a David A.
Schawk 1988 Family Trust
 
 
/ s / Kelly Schawk Douglass                                                   
Kelly Schawk Douglass, as trustee of the Colleen Teryl Schawk Trust u/a David A.
Schawk 1988 Family Trust
 
 
/ s / Kelly Schawk Douglass                                                   
Kelly Schawk Douglass, as trustee of the Trevor Barlo Trust u/a Addison Teryl
Barlo 2011 Trust
 
 
/ s / Kelly Schawk Douglass                                                   
Kelly Schawk Douglass, as trustee of the Addison Teryl Barlo Trust u/a Addison
Teryl Barlo 2011 Trust
 
 
 
/ s / Paul Douglass                                                   
Paul Douglass, as trustee of the Ava Lynn Douglass Gift Trust
 
 
/ s / Paul Douglass                                                   
Paul Douglass, as trustee of the Tyler David Douglass Gift Trust
 
 
/ s / Kara Schawk O’Dempsey                                                   
Kara Schawk O'Dempsey
 
 
/ s / Kara Schawk O’Dempsey                                                   
Kara Schawk O'Dempsey, as trustee of the Kelly Schawk Douglass 2011 Gift Trust
and the Ava Lynn Douglass Trust and the Tyler David Douglass Trust created
thereunder
 
 
/ s / Lisa B. Stearns                                                   
Lisa B. Stearns, as trustee of the Kara Elizabeth Schawk Trust u/a David A.
Schawk 1988 Family Trust
 
 
/ s / Lisa B. Stearns                                                   
Lisa B. Stearns, as co-trustee of the Stearns 2006 Revocable Trust
 
 
/ s / Scott Stearns                                                   
Scott Stearns, as co-trustee of the Stearns 2006 Revocable Trust
 
 
/ s / Scott Stearns                                                   
Scott Stearns, as trustee of the Exempt Family Trust u/a Lisa B. Stearns 2012
Descendants Trust
 
 
 
 
/ s / A. Alex Sarkisian                                                   
A. Alex Sarkisian, as trustee of the Mallory A. Stearns Trust u/a Lisa Beth
Schawk Stearns 1991 Family Trust
 
 
/ s / A. Alex Sarkisian                                                   
A. Alex Sarkisian, as custodian for Mallory A. Stearns under the Illinois
Uniform Transfers to Minors Act
 
 
/ s / A. Alex Sarkisian                                                   
A. Alex Sarkisian, as trustee of the William D. Stearns Trust u/a Lisa Beth
Schawk Stearns 1991 Family Trust
 
 
/ s / A. Alex Sarkisian                                                   
A. Alex Sarkisian, as trustee of the Sarah 2006 Trust
 
 
/ s / A. Alex Sarkisian                                                   
A. Alex Sarkisian, as custodian for Sarah Stearns under the Illinois Uniform
Transfers to Minors Act
 
 
/ s / A. Alex Sarkisian                                                   
A. Alex Sarkisian, as trustee of the Jessica Lynn Gallo Trust u/a Judith Lynn
Gallo 1991 Family Trust
 
 
/ s / Jessica Gallo                                                   
Jessica Gallo
 
 
/ s / Judith Lynn Schawk
Gallo                                                   
Judith Lynn Schawk Gallo, as trustee of the Judy Schawk Gallo 2014 GRAT
 
 
 
 
/ s / Cathy Ann Schawk                                                   
Cathy Ann Schawk, as trustee of the Cathy Ann Schawk 2005 Trust
 
 
/ s / William D. Stearns                                                   
William D. Stearns
 
 
/ s / Colleen Teryl Barlo                                                   
Colleen Teryl Barlo
 
 
 
 
   







 
 

--------------------------------------------------------------------------------

 

